PER CURIAM.
Twelve condominium owners suing individually and as members of a class, together with the condominium association of the condominium complex in question, filed a class action against numerous defendants, including the developer, in a six count complaint that sought both legal and equitable relief.
At pretrial conference the trial court denied the defendants’ motions for: (a) a continuance to allow plaintiff to further depose certain unit owners, (b) a summary judgment, (c) dismissal of the class action as to certain corporations, and (d) severance of the equitable claims not triable by jury. In this interlocutory appeal the defendants contend that the denial of the foregoing motions constituted reversible error.
Appellants’ brief states that the equitable count for rescission was severed from the remaining counts of the complaint. Thus, we find no further basis for a motion to sever.
The order denying a continuance is moot, as appellants certainly have had adequate time to take the depositions of all unit owners during the appellate proceedings, which were initiated in 1974.
As to the remaining points on appeal, we believe the trial court’s rulings at pretrial conference find adequate support in two recent cases. Frankel v. City of Miami Beach, 340 So.2d 463 (Fla.1977), and Imperial Towers Condominium, Inc. v. Brown, 338 So.2d 1081 (Fla.4th DCA 1976).
Accordingly, the order appealed from is affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and LETTS, JJ., concur.